Citation Nr: 1451233	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than December 1, 1997, for the award of service connection for chronic obstructive pulmonary disease (COPD) for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to April 1958 and from May 1958 to April 1959.  He died in February 2010, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the VA Regional Office (RO) and Pension Management Center located in St. Paul, Minnesota.  However, jurisdiction over the matter is retained by the RO in Phoenix, Arizona.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in February 2010.  Even though his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are rendered moot and inapplicable in this case because the Veteran had not filed a valid earlier effective date claim during his lifetime, as will be explained below in detail, for which the appellant may be substituted.  


FINDINGS OF FACT

1.  In a September 1998 rating decision, the RO awarded service connection for COPD effective December 1, 1997; the Veteran was notified of the RO's decision and of his appellate rights.

2.  The Veteran did not initiate an appeal with respect to the effective date assigned for the award of service connection for COPD within one year of the RO's mailing of notice of its September 1998 decision, nor was any new and material evidence received during that time frame pertaining to the effective date assigned.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the matter of the entitlement to an effective date earlier than December 1, 1997, for the award of service connection for COPD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of the appeal, any existing concerns regarding VA's duties to notify and assist the Veteran are moot, and the Board need not address them.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); VAOPGCPREC 2-2004 (March 9, 2004). 

II.  Earlier Effective Date Claim

Once a veteran is assigned an effective date for an award of benefits, he/she has the right to appeal the effective date issue to the Board.  See, e.g., 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).  If a veteran does not initiate an appeal within one year, however, the RO's decision with respect to the effective date becomes final, and no subsequent "free-standing" claim for an earlier effective date may be entertained.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006)).

In the present case, the evidence of record shows that the RO, by a rating decision in September 1998, awarded service connection for COPD effective December 1, 1997.  The Veteran was properly notified of the RO's decision and of his appellate rights.  However, he did not initiate an appeal with respect to the effective date within one year of the RO's mailing of notice of its decision.  Moreover, although additional correspondence was received during that time frame, the correspondence did not contain any new and material information relative to the matter of the effective date assigned, so as to warrant readjudication.  38 C.F.R. § 3.156(b) (2013); Muehl v. West, 13 Vet. App. 159 (1999); see also Voracek v. Nicholson, 421 F.3d 1299, 1304-05 (Fed.Cir.2005) (applying definition from 38 C.F.R. § 3.156(a) to § 3.156(b) for terms "new" and "material").  As a result, the RO's decision became final.

Notwithstanding the finality of the RO's September 1998 decision, an effective date prior to December 1, 1997, could be awarded if it was established that the Veteran had filed a claim during his lifetime asserting that the RO committed clear and unmistakable error (CUE) in assigning that date.  See 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).   It is recognized that, although any claim of CUE must be pled with specificity, there is a duty to give a sympathetic reading to pleadings of pro se motions.  See Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  However, even sympathetically reading the pleadings in this case, the Veteran did not file such a claim during his lifetime, and the appellant cannot now assert CUE in the first instance.  See Rusick v. Shinseki, 760 F.3d 1342 (Fed. Cir. 2014) (holding than award of dependency and indemnity compensation (DIC) based upon CUE in decision denying total disability does not also create entitlement to accrued benefits).  

Because the RO's September 1998 decision is final with respect to the effective date assigned for COPD, no claim of CUE had been filed by the Veteran during his lifetime, and a "free-standing" claim for an earlier effective date cannot be entertained, there is no legal basis upon which the Board can presently consider the matter of entitlement to an effective date earlier than December 1, 1997, for the award of service connection for COPD.  Consequently, the accrued benefits appeal must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than December 1, 1997, for the award of service connection for COPD for purposes of accrued benefits is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


